UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


COREY D. WHITLOCK,


                         Petitioner,
                                                             MEMORANDUM & ORDER
                  -against-
                                                                    13 CV 5772(RJD)

THOMAS LaVALLEY,Superintendent,
Clinton Correctional Facility

                         Respondent.
                                             X


DEARIE,District Judge.

        Before the Court is petitioner Corey D. Whitlock's application for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Petitioner was convicted in 2008, after ajury trial in Supreme

Court, Queens County, of Murder in the Second Degree(N.Y. Penal Law,or "P.L.," § 125.25)

(intentional). Criminal Possession of a Weapon in the Second Degree (P.L. § 265.02), and

Endangering the Welfare ofa Child (P.L. § 265.03). He is currently serving a sentence of25

years to life.'

        The charges relate to the shooting of man inside his car, in broad daylight on a busy

Queens street and in front ofthe man's children and adult relatives. Only the youngest son (eight




"Petitioner was sentenced to concurrent terms of25 years to life on the murder count, 15 years
plus five years of post-release supervision on the weapon possession count, and one year for
child endangerment. Orders of protection were also issued on behalf ofthe murder victim's son
(a witness at trial, as will be discussed) and that boy's mother.
years old when the crime occurred)testified at trial; the others told investigators they did not see

the shooter.


       As summarized by the Appellate Division in its decision affirming petitioner's

conviction, the testimony at trial established the following:

       On April 27,2005, at about 5:00 p.m., Carl Murray, Jr., drove to Beach 54th
       Street and Beach Channel Drive in Queens with his then-15-year-old son seated in
       the passenger seat of his car and his then eight-year-old son in the back seat. As
       Murray was parking his car, a gunman fired at him through the windshield ofthe
       vehicle. Murray's older son ducked down and exited the car as Murray was struck
       in the chest with two bullets. When the shooting occurred, Murray's father,
       brother, and eldest son were standing approximately 8 to 10 feet from his vehicle.
       With his younger son still in the car, Murray drove himself to a hospital one block
       away, where he collapsed in the doorway ofthe emergency room,and later died
       from his wounds. Just after Murray arrived at the hospital, a police officer heard
       Murray's younger son say,"C-Lo[] shot Daddy," referring to [petitioner] by his
       "street" name.

       Although [petitioner] was ordinarily seen in the area where the shooting occurred,
       he was not located until he surrendered to the police on an unrelated charge eight
       months after the shooting.[He] was charged ... after Murray's younger son
       identified [him] as the shooter in a six-person lineup.^
People V. Whitlock.95 A.D.Sd 909,909-910(2d Dep't 20121 Iv. aop. denied. 19 N.Y.3d 978

(2012).

       The principal theme ofthe petition is the assertion,fashioned as a claim ofineffective

assistance ofcounsel,that petitioner is innocent and that he wanted to testify to that effect at trial

but did not because, due to counsel's inadequate advice, he did not know that the decision to




^ As will be discussed infra at pp. 10^sea., the victim's son first identified petitioner as the
shooter in a single, confirmatory photograph,then in a lineup approximately eight months later,
and a full three years later at trial. Additional pertinent features ofthe record are discussed in the
context ofthe claim to which they relate.
testify was his to make. Petitioner brought this claim in a postconviction motion in state court

and was granted an evidentiary hearing and appointed counsel. Both petitioner and his trial

attorney testified, and in a 19-page decision resting principally on credibility findings, the state

court rejected the claim, and the Appellate Division denied leave to appeal. Under the governing

standards set forth below,the Court has not been shown a factual or legal basis to disturb the

state court's adjudication of this claim.

       As additional grounds for habeas relief, petitioner claims(i) that the prosecutor's

summation amounted to misconduct denying him a fair trial;(ii) that the identification of him by

the victim's eight-year old son, Carlmique Belnavis, was improper; and (iii) that trial counsel

was ineffective because he allegedly failed to investigate petitioner's alibi defense and failed to

utilize prior inconsistent statements to impeach Carlmique. Each ofthese claims was denied in

state court on substantive or procedural grounds and petitioner has failed to meet the standard

required to disturb those rulings.

       Therefore, as discussed in full below, petitioner's application is denied and the petition is

dismissed.


                                            DISCUSSION


GENERAL HABEAS STANDARDS

Threshold Requirements: Constitutional Nature of Claim,
Procedural Integrity(Exhaustion,^independent and
Adequate State Law** Doctrine, and Related Procedural Concerns)

       First and foremost,"federal habeas corpus relief does not lie for errors of state law."

Lewis V. Jeffers. 497 U.S. 764,780(1990). Rather,"28 U.S.C. §2254 allows a court to entertain

a habeas petition 'only on the ground that[an individual] is in custody in violation ofthe
Constitution or laws or treaties ofthe United States.''' Gamer v. Lee,908 F.3d 845,860(2d Cir.

2018)(quoting, 28 U.S.C. § 2254(a))(emphasis added).

         Second, before bringing bona fide federal claims to the habeas court, the petitioner must

first exhaust those claims by fully and fairly presenting the substance ofeach to the highest state

court.      28 U.S.C.§ 2254(b)(1)(A)("An application for a writ of habeas corpus on behalf of a

person in custody pursuant to the judgment ofa State court shall not be granted unless it appears

that... the applicant has exhausted the remedies available in the courts ofthe State."); Picard v.

Connor.404 U.S. 270,275(1971)("federal habeas corpus statute ... embodies the long-

established principle that a state prisoner seeking federal habeas review of his conviction

ordinarily must first exhaust available state remedies"); Dave v. Attomev Gen, of State of New

York.696 F.2d 186,191 (2d Cir. 1982)("In order to have fairly presented his federal claim to

the state courts, the petitioner must have informed the state court of both the factual and the legal

premises ofthe claim he asserts in federal court").

         The habeas statute also recognizes that where "there is an absence of available State

corrective process" or "circumstances that render such process ineffective to protect the

[petitioner's] rights," the exhaustion requirement may be waived. 28 U.S.C. §2254(b)(l)(B).

The statute also provides that "[a]n application for a writ of habeas corpus may be denied on the

merits, notwithstanding the failure ofthe applicant to exhaust the remedies available in the courts

ofthe State." 28 U.S.C. § 2254(b)(2).

         Third, with respect to exhausted, bona fide federal claims, the pool of cognizable claims

shrinks further. Under a longstanding principle of habeasjurispmdence,"a federal court may not

review federal claims that were procedurally defaulted in state court—^that is, claims that the

state court denied based on an adequate and independent state procedural mle." Davila v. Davis.
                                                  4
137 S. Ct. 2058, 2064(2017); Coleman v. Thompson. 501 U.S. 722, 729(1991)(habeas claim is

procedurally barred if it was decided "on a state law ground that is independent of the federal

question and adequate to support the judgment."). This principle "ensure[s] that state-court

judgments are accorded the finality and respect necessary to preserve the integrity of legal

proceedings within our system offederalism." Martinez v. Rvan. 566 U.S. 1,9(2012).

Importantly, the bar applies "even where the state court has also ruled in the alternative on the

merits ofthe federal claim," which is often the case. Velasquez v. Leonardo. 898 F.2d 7,9(2d

Cir. 1990). S^ also Harris v. Reed.489 U.S. 255,264 n. 10,(1989)("a state court need not fear

reaching the merits ofa federal claim in an alternative holding")(emphasis in original).

       There is some give, however,in this rule. S^ Gamer v. Lee. 908 F.Bd 845,859(2d Cir.

2018)("While a state court may rest its judgment on a state procedural bar if it rejects the merits

of a federal claim only in the alternative^... the Supreme Court has admonished that, when in

doubt, courts should presume that the state court adjudicated the claim on the merits")(emphasis

in original), cert, denied. 139 S. Ct. 1608 (2019). In short, the state court must express the nature

of its holding unambiguously. S^ id.("for this procedural default mle to apply, the state court

must have cleeirly and expressly stated that its judgment rested on a state procedural bar.... In

other words, it must be 'clear from the face ofthe opinion' that the state court's decision rested

on a state procedural bar.")(intemal quotations, citations, and alterations omitted).

       "To bar habeas review... the state court's decision must rest not only on an independent

procedural bar under state law, but also on one that is adequate to support the judgment."

Murden v. Artuz. 497 F.3d 178,191 (2d Cir. 2007)(intemal quotation and citation omitted), cert.

denied. 552 U.S. 1150(2008). A state procedural bar "is 'adequate' if it 'is firmly established

and regularly followed by the state in question' in the specific circumstances presented." Id.
                                                 5
(quoting, Monroe v. Kuhlman.433 F.3d 236,241 (2d Cir. 2006)). The most common state law

procedural ground that arises, the requirement that an issue be preserved by contemporaneous

objection,^generally N.Y. Criminal Procedure Law §470.05(2), has been held to be a firmly

established and regularly followed rule for these purposes. Richardson v. Greene.497 F. 3d 212,

217-18(2d Cir. 2007); Petronio v. Walsh. 736 F. Supp. 2d 640,653(E.D.N.Y. 2010).^ Another
frequently encountered state law ground,the rule that a claim based upon a matter ofrecord at

trial should be raised on direct appeal and cannot be pursued in a motion for collateral relief

under N.Y. CPL §440.10, has also been held to be firmly established and regularly followed.

Dominique v. Artus. 25 F. Supp.3d 321, 333(E.D.N.Y. 2014)(collecting cases).

       Importantly, although "adequacy is itself a federal question," Lee v. Kemna.534 U.S.

362, 375(2002)(internal quotation and citation omitted),"[habeas courts'] function... is not to

... peer over the shoulder ofthe state courtjudge ruling on questions of state law... Instead ... we

are to determine only whether the state ruling falls within the state's usual practice and is

justified by legitimate state interests, not whether the state court ruling was correct." Downs v.

Lape.657 F.3d 97, 101 (2d Cir. 2011)(internal quotations and citations omitted), c^.denied,

566 U.S. 1014(2012); Lewis v. Jeffers. 497 U.S. 764,780(1990)("federal habeas corpus relief

does not lie for errors of state law."). Finally, the "independent and adequate state ground" bar

may be bypassed only if a petitioner demonstrates either "cause" for failing to comply with the

state rule and "actual prejudice" ifthe claim is not reached, or that a lack offederal review will

result in a fundamental miscarriage ofjustice because he is actually innocent. Harris v. Reed,



^ In the context of challenges to the legal sufficiency ofthe evidence, this rule requires that a
defendant identify the specific evidentiary deficiency rather than merely move for dismissal at
the close ofthe state's case. People v. Hawkins, 11 N.Y.3d 484,492(2008).
489 U.S. 255,262(1989); Wainwriehtv. Svkes. 433 U.S. 72, 87(1977). Most commonly,

petitioners attempt to show "cause" through a claim of ineffective assistance ofcounsel, but to

qualify as "cause" for this purpose the ineffectiveness claim must be independently exhausted.

Edwards v. Carpenter. 529 U.S.446,452(2000). If a petitioner fails to show cause the Court

need not consider whether he would be prejudiced by the failure to reach his claim. Murrav v.

Carrier. 477 U.S. 478,498(1986).


Substantive Review Standards


       The current habeas statute provides in relevant part as follows:

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment ofa State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication ofthe claim ...resulted in a decision that was contrary to, or
       involved an unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court ofthe United States.

28 U.S.C. § 2254(1), as amended by the Antiterrorism and Death Penalty Act of 1996

("AEDPA").

       The Supreme Court has repeatedly explained that this statute "erects a formidable bamer

to federal habeas relief," Burt v. Titlow. 571 U.S. 12,19(2013), because it embodies"a

foundational principle of our federal system: State courts are adequate forums for the vindication

offederal rights ... and are thus presumptively competent[]to adjudicate claims arising under

the laws ofthe United States." Id. at 19. Indeed,federal habeas courts "will not lightly conclude

that a State's criminal justice system has experienced the extreme malfunction for which federal
habeas relief is the remedy." Id at 16 (internal quotations, citations and alterations omitted). See

also Virginia v. Le Blanc. 137 S. Ct. 1726,1728(2017)("In order for a state court's decision to

be an unreasonable application ofthis Court's case law,the ruling must be objectively
                                                 7
unreasonable, not merely wrong; even clear error will not suffice")(internal quotation marks and

citations omitted); Renico v. Lett. 559 U.S. 766,773(2010)("AEDPA[]imposes a highly

deferential standard for evaluating state-court rulings" and "demands that state-court decisions

be given the benefit ofthe doubt")(internal quotations omitted);^s^ Brumfield v. Cain, 135

S. Ct. 2269,2277(2015)("As we have also observed, however, even in the context offederal

habeas, deference does not imply abandonment or abdication ofjudicial review, and does not by

definition preclude relief.")(internal quotation marks, citation and alterations omitted).

       As the Supreme Court has recently reiterated:

       The federal habeas statute ... imposes important limitations on the power of
       federal courts to overturn the judgments of state courts in criminal cases. The
       statute respects the authority and ability of state courts and their dedication to the
       protection ofconstitutional rights. Thus, under the statutory provision at issue
       here, 28 U.S.C. §2254(d)(l), habeas relief may be granted only ifthe state court's
       adjudication "resulted in a decision that was contrary to, or involved an
       unreasonable application of," Supreme Court precedent that was "clearly
       established" at the time ofthe adjudication.... This means that a state court's
       ruling must be so lacking in justification that there was an error well understood
       and comprehended in existing law beyond any possibility for fairminded
       disagreement.

Shoop V. Hill. 139 S. Ct. 504,506-07(2019)(internal quotations and citations omitted). Accord

Orlando v. Nassau Ctv. Dist. Attomev's Office. 915 F.3d 113,121 (2d Cir. 2019)("unreasonable

application" standard of§ 2254(d)(1)is a "bar [that] is not reached where fairminded jurists

could disagree on the correctness ofthe state court's decision")(internal quotation and citation

omitted). In short,"[i]f this standard is difficult to meet—and it is—^that is because it was meant

to be." Burt. 571 U.S. at 20(internal quotations, citations and alterations omitted)."^



  Although most claims involve the "unreasonable application" clause of §2254(d)(l), a
petitioner occasionally invokes the "contrary to" clause, which requires that he show that the
state court, when rejecting his claim,"directly contradict[ed] a holding ofthe Supreme Court.
                                                  8
       Alternatively, under the less frequently invoked second branch of§ 2254(d), a petitioner

may seek habeas relief by challenging the factual basis ofthe adverse state court ruling. See 28

U.S.C. §2254(d)(2)(habeas court may overturn the state court's decision only if it was "based on

an unreasonable determination of the facts in light ofthe evidence presented in the State Court

proceedings." Id A "state-court factual determination is not unreasonable merely because the

federal habeas court would have reached a different conclusion in the first instance." Wood v.

Allen. 558 U.S. 290,301 (2010). Further, 28 U.S.C. § 2254(e)(1) provides that"a determination

of a factual issue made by a State court shall be presumed to be correct," and that the petitioner

"shall have the burden of rebutting the presumption of correctness by clear and convincing

evidence."^

       Finally,"[d]eciding whether a state court's decision 'involved' an unreasonable

application offederal law or 'was based on' an unreasonable determination ofthe facts requires

the federal habeas court to train its attention on the particular reasons—^both legal and factual—

why [the] state courts rejected a state prisoner's federal claims...and to give appropriate

deference to that decision." Wilson v. Sellers. 138 S. Ct. 1188,1191-92(2018)(intemal

quotations and citations omitted). When the last state court decision is a simple affirmance,

denial ofleave, or otherwise not accompanied with reasons, Wilson "hold[s] that the federal




Evans, v. Fischer. 712 F.3d 125,132(2d Cir.)(intemal quotation and citation omitted), cert.
denied. 571 U.S. 899(2013).

^ The Supreme Court and the Second Circuit have declined to address the relationship between
§2254(d)(2) and §2254(e)(1). See Brumfield. 135 S. Ct. at 2282("We have not yet defined the
precise relationship between § 2254(d)(2)and § 2254(e)(1)")(intemal quotation and citation
omitted); Garguilio v. Heath. 586 Fed. App'x 764,766 n. 1 (2d Cir. Oct. 10, 2014).
court should 'look through' the unexplained decision to the last related state-court decision that

does provide a relevant rationsile." Id at 1192.

ANALYSIS OF PETITIONER'S CLAIMS

1.     The Improper Identification Claim

       Petitioner challenges as suggestive and improper the so-called "confirmatory" or

^^Rodriguez" identification protocol followed by the police in this case.

       In People v. Rodriguez. 79 N.Y.2d 445 (1992), the New York Court of Appeals held that:

       [t]he People bear the burden in any instance they claim that a citizen identification
       procedure was "merely confirmatory." The unusual treatment accorded such
       identifications—^no GPL 710.30 notice or Wade hearing is necessary—^requires
       that the exception be narrowly confined to situations where "suggestiveness" is
       not a concern. Thus,the People must show that the protagonists are known to one
       another, or...[that] that the witness knows defendant so well as to be impervious
       to police suggestion.

Id,79 N.Y.2d at 452(internal citation and quotation omitted).

       At a pre-trial Rodriguez hearing. Detective James Schmalenberger testified that he

conducted a "confirmatory" identification procedure with Carlmique on the day ofthe crime

(April 27,2005), which means that he "showed a single photograph [of petitioner] to the

witness." R. Tr. at 4.^ The photo came from the police department's computer. R. Tr. at 17.

       The detective stated that he proceeded in this manner because Carlmique had stated that

"he knew [petitioner] by the name C-Lo," that "C-Lo was shooting at the car." R. Tr. at 5. The



^ "R. Tr." refers to pages in the transcript ofthe Rodriguez hearing held June 23,2008 in
Supreme Court, Queens County, before Hon. Robert J. Hanophy. See generallv Parham v.
Griffin. 86 F.Supp.3d 161, n .3 (E.D.N.Y. 2015){Rodriguez hearing is "held when the People
contend that the witness had 'sufficient familiarity' to make it irrelevant whether the
identification procedure was unduly suggestive")(internal citations and quotations omitted).


                                                   10
detective also "kn[e]w who C-Lo was" based on "his own experience in that neighborhood." Id

The detective recounted that he had "asked [Carlmique] how he knew him by the name C-Lo

[and Carlmique] said he knew him because in the past, his father referred to him as C-Lo when

they saw him on the street and his father also spoke to him in the past calling him by the name C-

Lo." Id Carlmique also said that he had observed petitioner "well over 15, 20 times" over the

years. Id (When asked by petitioner's counsel on cross-examination "[wjhat was the witness's

response when you showed [him]the photo?" the detective replied,"He said that's C-Lo" and

never used either the name "Corey" or "Whitlock." R. Tr. at 17).^ The detective acknowledged

that he never asked Carlmique when he first met or spoke with petitioner.

       The detective recounted briefly the six-person line-up he conducted on December 3,

2005. R. Tr. at 8-9. It took place in a room approximately six feet deep, Carlmique was

approximately six feet away from the viewing mirror, either his mother or aunt was also present,

and the boy identified petitioner as someone he knew from the comer of Beach 54^*^ Street. Id at

8-9. The state also introduced two photographs ofthe lineup. Id. at 10.

       At the close ofthe detective's testimony,the prosecutor rested, defense counsel stated

that he was resting, and the court indicated it was ready to move on to the Sandoval portion of

hearing when defense counsel announced that petitioner would be testifying. Id at 18.

       Petitioner testified that he never used the nickname C-Lo and was never called by that

name. Id. at 19. He had heard the name used for someone else he did not know. The name was




^ At trial, when asked whether he knew petitioner before the shooting, Carlmique replied,"Yes,a
little." Trial Tr. 338. "A little" meant he "saw him a couple of times...[l]ike going in the store
and coming out." Id at 338. The boy knew petitioner by the name "C-Lo[]" before that day
"[b]ecause that's what everybody calls him." Id at 339.
                                                11
also a street term for a dice game. Id When confronted on cross-examination by the possibility

that when arrested he had stated his nickname was C-Lo, petitioner reiterated that he "never went

by the name C-Lo." Id at 23. Petitioner was handed an arrest worksheet on a prior case(not

admitted in evidence), directed to the "highlighted portion of[his] pedigree information where it

indicated you indicated to the officer you were known as C-Lo" and asked if that refreshed his

recollection, and he reiterated that he "didn't tell the officer that [his] nickname was C-Lo." Id

at 24,21}

       Additionally, petitioner denied knowing a boy by the name of Carlmique Belnavis. Id at

19, 28. He insisted he never saw him on the street or with his mother, although he admitted that

he dated the mother, Monique,for "[m]aybe a year" during high school. Id at 28-29. He also

denied any other relation to the murder victim or his family. R. Tr. at 30. Finally, he admitted

that he lived in the "neighborhood" in which the incident occurred from the time he was four

yeeirs old until his early twenties, but no longer lived there. He admitted that, at the time Murray

was killed, he was in the area, exercising at a nearby park, located "in between 56[th] and 58

Street," which was "around the comer from where [the murder] happened." Id at 20, 30-31.

       The trial court denied the motion to suppress in a written decision. People v. Whitlock.

Ind. No. 3146/05, slip op.(Supreme Co., Queens Co. July 2,2008). The court credited the




^ The trial court twice referred to this portion of petitioner's testimony. At sentencing, when
rejecting defense counsel's continued insistence that petitioner "was never known as C-Lo,"
Sentencing Tr. at 15, the court referenced the reports from petitioner's three prior arrests
indicating he went by the name "C-Lo" and told counsel he was "lucky [his] client is not being
indicted on three counts of perjury" based on his denials, in the face ofthese documents, at the
Rodriguez hearing. Id Additionally, when rejecting petitioner's testimony at the postconviction
evidentiary hearing as not credible, the court referenced his Rodriguez testimony in finding
petitioner generally willing to lie under oath. S^ infra at p. 31 ^
                                                 12
detective's testimony and found that Carlmique knew petitioner by his nickname from the

neighborhood and from conversations he observed between his father and petitioner during

which his father called petitioner C-Lo. Id. at 4. The court therefore concluded that "the

confirmatory exception" applied. Id (citing People v. Rodriguez. 79 N.Y.2d 445 (1992)).

       The court also concluded that the lineup "was in all respect fair and not suggestive in its

composition" as the others in the lineup "were sufficiently similar to [petitioner] in appearance,"

and that "the procedure used to view the lineup" was also proper and not suggestive. Id

       Petitioner raised his identification claim on appeal and the Appellate Division rejected it

on the merits. The court concluded that "[cjontrary to [petitioner's] contentions in his pro se

supplemental brief, the testimony at the Rodriguez hearing ... established that his identification

by Murray's youngest son in a single photograph was merely confirmatory...and he was not

entitled to a Wade hearing... on that issue." Whitlock.95 A.D.3d at 911 (internal citations

omitted). The issue was included in petitioner's leave application, which the Court of Appeals

denied. People v. Whitlock. 19 N.Y.3d 1978(July 30, 2012).

       Petitioner argues that the showing of only a single photo to an impressionable eight-year

old boy is an inherently suggestive maneuver on the part ofthe police, that this suggestiveness

taints the later six-person lineup, and that he was therefore entitled to litigate his suggestiveness

claim at a full Wade hearing—^particularly here, where the boy was the only witness to the crime.

Nevertheless, the Appellate Division's determination that the hearing court correctly concluded

that the Rodriguez confirmatory exception applies—^which obviates the need for a Wade

hearing—^presents only a question of state law not cognizable here. See, e.g., Wilson v. Heath,
2013 WL 5530673,at *4(E.D.N.Y. 2013)("whether the identification falls into the category of
the 'confirmatory identification exception' under New York law is a state law issue that should
                                                  13
not be reviewed by this [habeas] Court"); Wiggins v. Greiner. 132 Fed. App'x 861,865 n. 3(2d

Cir. 2005)("[ujnder New York law, a 'confirmatory identification' from a single photograph

does not implicate due process concerns" and "[wjhether the challenged photo ... qualifies as a

confirmatory identification is an issue of state law not releveint to our habeas review").^

        Assuming arguendo that the identification claim implicates constitutional concerns, the

state court's adjudication ofthat claim was neither contrary to nor an unreasonable application of

the controlling Supreme Court identification cases, nor factually unreasonable within the

meaning ofthe habeas statute. The applicable Supreme Court precedent is Perry v. New

Hampshire. 565 US.228 (2012), and earlier authorities cited therein. See Sexton v. Beaudreax.

138 S. Ct. 2555, 2559(2018)(for § 2254 purposes, identifies Ferry and cases it collects as

setting forth "the approach appropriately used to determine whether the Due Process Clause

requires suppression of an eyewitness identification tainted by police arrangement"). Under

these authorities,"due process concerns arise only when law enforcement officers use an

identification procedure that is both suggestive and unnecessary." Perry. 565 U.S. at 238-239

(emphasis added). A procedure is "impermissibly suggestive" only if it "giye[s] rise to a very

substantial likelihood ofirreparable misidentification." Sexton. 138 S. Ct. at 2559(intemal

citations and quotations omitted). Further,

       [ejven when an unnecessarily suggestive procedure was used, suppression ofthe
       resulting identification is not the inevitable consequence.... Instead, the Due


^ In other words, it is the Rodriguez protocol—^which is a creature of state law—^that authorizes
trial courts in New York to dispense with a Wade hearing when, as the state showed here,"the
witness knows defendant so well as to be impervious to police suggestion." Rodriguez.
Petitioner's claim that he was improperly deprived ofa Wade hearing therefore does not present
a basis for habeas relief.    also Watkins v. Sowders.449 U.S. 341, 349(1981)(refusing to
adopt, as constitutionally required,"a per se rule compelling... ajudicial determination outside
the presence ofthe jury ofthe admissibility of identification evidence").
                                                 14
       Process Clause requires courts to assess, on a case-by-case basis, whether
       improper police conduct created a substantial likelihood of misidentification. ...
       Reliability ofthe eyewitness identification is the linchpin of that evaluation. The
       factors affecting reliability include the opportunity of the witness to view the
       criminal at the time ofthe crime, the witness' degree of attention, the accuracy of
       his prior description ofthe criminal, the level of certainty demonstrated at the
       confrontation, and the time between the crime and the confrontation.

Id.(internal citations, quotations and alterations omitted).

       This Court concludes that petitioner's improper identification claim fails to establish a

basis for habeas relief. According to the detective's testimony at the Rodriguez hearing,

Carlmique had observed petitioner speaking to his father in the past, had also seen petitioner on

numerous other occasions over the span of several years. On the basis ofthese observations,

according to the detective, Carlmique knew that petitioner's nickname was C-Lo. The detective

further testified that Carlmique exhibited no hesitation or equivocation when he identified

petitioner as C-Lo and as the man who shot his father. The hearing court's decisions to credit the

detective's testimony and to decline to credit the conflicting testimony offered by petitioner are

factual findings that are presumed correct.      28 U.S.C. § 2254(e); Woodhouse v. Walsh. 2015

WL 382657, at *5 & n. 73(S.D.N.Y. June 19,2015)(on federal habeas, credibility-based state

court determinations are entitled to presumption ofcorrectness)(collecting authorities); Bennett

V. United States. 663 F.3d 71,85(2d Cir. 2011)(in analogous 28 U.S.C. § 2255 context,

"[i]ssues involving credibility are normally considered factual matters" and "credibility

determinations" are due "special deference" because of"the superiority ofthe trial judge's

position" to make them)(internal quotations and citations omitted). Petitioner has offered no

basis to rebut the presumption of correctness.

       Based on the credited testimony, the state court's decision not to suppress Carlmique's

identification was not an unreasonable application ofthe Perrv and Sexton standards. The
                                                 15
relevant question is whether any arguable suggestiveness in the confirmatory photograph

protocol "created a substantial likelihood of misidentification." Sexton, 138 S. Ct. at 2559. The

answer, on the basis ofthe record reviewed here, is plainly no. For the same reasons,the

identification procedure here does not remotely approach the edge of due process acceptability.^®
11.    Improper Summation

       Petitioner claims he was denied his due process right to a fair trial because ofalleged

improprieties committed by the prosecutor during summation. He first challenges the

prosecutor's argument that there was no reason for Carlmique to lie. The prosecutor stated, inter

alia,"Is there some reason why this eight-year-old boy would say it's this defendant when it

wasn't? ... What motive was there for him to lie? You have not heard one shred of

evidence...that suggests that he had some reason,some motive to frame the defendant...What

good would it do this eight-year-old little boy to tell this detective this defendant shot and killed

his father if that didn't happen." Trial Tr. 594-595. Petitioner argues that by these remarks, the

prosecutor improperly vouched for the credibility ofthe witness and shifted the burden of proof




10
   As the Supreme Court observed in Sexton,"only once" has that court held that pretrial
identification procedures were so suggestive as to violate the Due Process Clause. Id
That case, Foster v. California. 394 U.S.440(1969), involved an extreme level of
suggestiveness not present here. In an initial three-man lineup, the suspect(Walter
Foster) was approximately six inches taller than the other two participants; he was also
the only one wearing a leather jacket, which the only witness to the crime(Joseph David)
had said he saw on the robber. After viewing the lineup, David "thought" Foster was the
robber but was not sure. Foster. 394 U.S. at 441. The police then allowed David to
speak with Foster across a table in a room with only the prosecutor present. Even then,
David remained "not sure." Id A week to ten days later, David viewed a five-man
lineup. Foster was the only one in this second lineup who had also been in the first. This
time, David was "convinced" that petitioner was the robber. Id
                                                  16
to him by implying that he had an affirmative duty to produce evidence.(The trial court

overruled defense counsel's objection to these remarks).

       Petitioner also says it was improper for the prosecutor to argue that "only this defendant

knows why he did it, not this eleven-year-old boy. He doesn't know back then, he doesn't know

now." Id at 598. Petitioner argues that these remarks were prejudicial because they implied that

his silence and failure to testify deprived the jury of a true picture of what occurred.

       Finally, petitioner complains about the theme of arrogance advanced in the summation.

The prosecutor argued that because the crime was committed in broad daylight on a busy street,

the act was "ofsomebody who thinks nobody is going to snitch on him." Id at 589. The

prosecutor also described petitioner as "arrogant enough to commit this act [in that way]thinking

that he would never ever be held responsible, thinking, you know,the code on the street [is] that

you don't snitch." Id at 618-619. The prosecutor further argued that petitioner "was almost

right [b]ecause nobody else outside, that any ofthe detectives spoke to or [are] here before you,

was willing to say it was this defendant except a courageous and brave eight-year-old boy." Id

at 589.'^ Petitioner complains that this remark denied him a fair trial because it improperly




'' Defense counsel had requested a missing witness charge as to the individuals who were at the
scene but told investigators they did not see the shooter. He argued that, even accepting their
claimed inability to identify the shooter, they were able to observe the physical features ofthe
shooter, to testify whether they saw him in the area before or after the shooting, and perhaps to
fill in other gaps in Carlmique's account. The court denied the request on the ground that none of
the witnesses saw "anything." Trial Tr. at 555. Petitioner raised this claim on appeal, and the
Appellate Division rejected it as "untimely" and in any event lacking in merit. Whitlock,95
A.D.Sd at 911. The Appellate Division found that petitioner "failed to meet his burden of
establishing his prima facie entitlement to a missing witness charge in the absence of any
evidence that the uncalled witnesses had knowledge of a material issue or would provide
noncumulative testimony, particularly in light ofthe investigating officer's testimony that he
interviewed the uncalled witnesses, each of whom told him that they did not see who shot
Murray." Id Although petitioner recounts his pursuit ofthis claim in his factual background, he
                                                 17
appealed to the sympathy ofthe jurors. To the same effect, he asserts, is the prosecutor's

statement that"any of you, as grown adults, would be shaken, traumatized by that experience.

Can you imagine how an eight-year-old would feel?" Id at 605.

       Petitioner raised this claim on appeal, and the Appellate Division ruled, first, that,"with

the exception of one comment concerning [petitioner's]'arrogance' and his reliance on the 'code

ofthe streets,"' the claim was "unpreserved for appellate review." Whitlock. 95 A.D.3d at 911.

Reaching the merits in the altemative, the appellate court also ruled that,"[i]n any event, the

remarks challenged by the defendant's unpreserved contentions were within the broad scope of

rhetorical comment permissible in closing arguments, were fair comment on the evidence, or

were responsive to defense counsel's assertions on summation." Id Finally, the court held that,

"[a]s for [petitioner's] preserved contention, any error resulting from the remark was harmless."

li

       Neither component of petitioner's improper summation claim presents a basis for habeas

relief. The challenged comments that the Appellate Division treated as unpreserved—an

independent and adequate state law ground—are procedurally barred here.           Coleman v.

Thompson. 501 U.S. 722,729(1991).^^ In any event, these comments do not remotely approach



very clearly does not identify this claim as a ground for habeas relief.    Amended Petition,
ECF Doc. 22 at p.6^seq.

  The Appellate Division's altemative holding that the unpreserved claim lacks merit does not
remove the procedural bar. See Harris v. Reed.489 U.S. 255, 264 n. 10(1989). The bar could
be lifted upon a showing of cause and prejudice, id, but petitioner has not addressed cause: the
likely available option would be a claim that counsel was ineffective for failing to object, but to
constitute "cause" that ineffectiveness claim must be—^but isn't here—independently exhausted.
Edwards v. Carpenter. 529 U.S. 446,452(2000). Since petitioner has not shown cause in this
manner, this Court need not consider whether he would be prejudiced by the failure to reach his
claim. Murrav v. Carrier. 477 U.S. 478.498(1986).

                                                 18
the level of a due process violation under the controlling standards for collateral challenges to

prosecutorial misconduct. See generallv Darden v. Wainwright 477 U.S. 168, 181 (1986)(test

is not whether prosecutor's statements to the jury were '"undesirable or even universally

condemned'.... The relevant question is whether the prosecutors' comments 'so infected the trial

with unfairness as to make the resulting conviction a denial ofdue process.'")(internal quotation

and citation omitted).

        As for the comment concerning petitioner's "arrogance" and reliance on the "code ofthe

streets," which the Appellate Division found to harmless error, the requirements for habeas relief

have likewise not been met. First, the Appellate Division relied only on state cases based on

state law,so it did not find constitutional error.    Further, even without citing federal cases or

federal law,the Appellate Division's conclusion that this feature ofthe summation was improper

is not, on this record, tantamount to a finding that the Darden standard has been met. Nor could

it be: plainly, the testimony of a murder victim's young son—^who is also the sole eyewitness to

the crime—^h£is such a uniquely powerful probative value in a trial that it cannot reasonably be

said that the challenged prosecutorial comment attributing "arrogance" to petitioner "infected"

that trial in the way Darden prohibits. Furthermore, even if the prosecutor's remarks could be



  For this reason, the Court does not believe that Brecht harmless error analysis is required. See
generallv Brecht v. Abrahamson. 507 U.S. 619,622(1993)(holding that, in habeas proceedings,
"the standard for determining whether a conviction must be set aside because oifederal
constitutional error" is whether that error "had a substantial and injurious effect or influence in
determining the jury's verdict.")(internal quotations and citation omitted)(emphasis added); Fry
V. Pliler. 551 U.S. 112, 121-22(2007)( holding that "in § 2254 proceedings a court must assess
the prejudicial impact of constitutional error in a state-court criminal trial under the "substantial
and injurious effect" standard set forth in Brecht[]whether or not the state appellate court
recognized the error and reviewed it for harmlessness under the [former federal standard]")
(emphasis added). The state court did not find constitutional error, but even if it did, for the
reasons about to be discussed,this Court would agree that any such error was harmless.
                                                     19
construed as shifting the burden of proof, suggesting that an unfavorable inference be drawn

from the fact that petitioner did not testify, vouching for credibility, or appealing to the jury's

sympathy,the court's instructions on these subjects minimized the risk of any real prejudice

       Further, given the totality ofthe record, the comment,though deemed improper by the

Appellate Division, was hardly beyond the pale, as matters made part ofthe record at sentencing

confirm. At that time, the prosecutor requested, and the court granted, an order of protection in

favor of both Carlmique and his mother. As the prosecutor explained to the court, Carlmique's

mother resisted petitioner's effort to reach out to her after the verdict; the prosecution had reeison

to be concerned that he was trying to persuade the boy to change his story. Sent. Tr. at 10-11.

The prosecutor further argued that in the eight months between the crime and petitioner's

voluntary surrender on a different charge, petitioner had been "taking care of business trying to

make sure that nobody came forward to testify against him." Id at 10. Although not in the

Rodriguez hearing testimony, the prosecutor informed the court at sentencing that "in fact, when

[petitioner] was put in a lineup ... there was a filler who looked similar to him who suggested to

petitioner that he sit next to him because [he] looked similar" and the detectives "overheard"

petitioner say,"I don't need to do this, I got this taken care of, nobody's going to pick me out."

Id at 11. When the detectives told him he had been picked out and was being charged with

murder,"he went ballistic in his cell." Id Finally, the court itself revisited this theme in its

sentencing remarks,commenting that "[t]his case is ... about a courageous, courageous eight-




  See Trial Tr. at 625-27,632-37(burden of proof); 644(no unfavorable inference because
defendant did not testify); 620(not to consider sympathy in deliberations) and 622-24,627-28
(how to evaluate witness credibility including role of witness's age). The Court must presume
that the jury followed the court's instructions. Blueford v. Arkansas, 566 U.S. 599(2012).
                                                  20
year-old boy who showed more guts—am reading the [DD-5's] on the people who were around

there and something smells..     Sent. Tr. at 22.

111. Ineffective Assistance of Counsel

A.     Additional Background

       1.      Petitioner's Claims

       On or about December 11, 2013, petitioner filed a motion pursuant to C.P.L. §

440.10(1)(h) seeking to vacate his judgment of conviction on the grounds of ineffective

assistance and "actual innocence."


       Petitioner repeats here the ineffectiveness allegations raised in his §440.10 motion; they

are that his trial lawyer Wilson A. LaFaurie (i) failed to investigate his alibi defense or produce

the alibi witnesses to testify;(ii) failed to seek to impeach Carlmique with prior inconsistent

statements; and (iii) failed to advise petitioner that he had the right to testify on his own behalf

and that the decision whether to do so was his to make. His actual innocence claim is premised

on the affidavits of alibi witnesses Keith Jenkins and Leevone Newton which state, in substance,

that petitioner was exercising with them in a park around the comer from the crime scene at the

time they heard shots being fired.

       Petitioner filed the Jenkins and Newton affidavits as exhibits to his motion to vacate,

which was supported by his own 16-page affidavit and 54-page memorandum oflaw (both quite

coherently written for pro se submissions) and nine additional exhibits, including, inter alia:(i)
an affidavit from petitioner's mother Michelle Whitlock describing a conversation with defense

counsel during which he reportedly said, in substance, that the case against petitioner was weak
and that he need not put on a defense;(ii) transcript pages highlighting variances between


                                                    21
Carlmique's grand jury and trial testimony;'^ and (ill) the DD-5's ofthe investigative interviews

ofthe victim's son Carl Stackhouse(who had been in the passenger seat at the time ofthe crime)

and daughter Carletta Stackhouse, which reveal, in substance, that Carl did not see who fired the

shots because he put his head down, but also that he, his uncle and grandfather got in a car and

followed Murray as he drove himselfto the hospital.

       On the issue of his right to testify, petitioner asserted in his affidavit that Mr. LaFaurie

"made it seem as though [he] could not testify as it would disturb counsel's newly found decision

to lay dormant because he felt the People's case was weak," and petitioner's testimony "would

have disturbed an 80% chance of a favorable verdict." Pet'r Aff. at ^26. Petitioner insists,

however,that he did not know that "ultimately it was his choice to make, not that of his attorney"

and that had he known,"he would have exercised his right, and in doing so, would have

explained to jurors that he was indeed present in the Edgemere Houses on the date and time in

question, but was not present at the location of Beach 54^^ Street and Beach Channel Drive." Id

at|27. Petitioner argued that his alibi was inherently credible because "if he was going to




  For example, Carlmique told the grand jury that the shooter was five minutes away when
firing at the car, while at trial he said the shooter was standing "[b]y the fence," which was
approximately the distance between the witness stand the rail dividing the courtroom. He also
told the grand jury that his cousin Russell was in the car whereas at trial he stated that his
brother's two friends were also in the car, but he did not remember their names. Trial Tr. at 336-
340. These discrepancies are minor.

At sentencing, further addressing this point, the prosecutor "state[d] for the record that
[Carlmique's] grandfather is somebody who's known as 'Preacher Man' in the Far Rockaway
community ...[and] is known to have ...over 30 children," and that Carlmique's father "has
many children with many different women." Sent. Tr. at 3-4. Carlmique "was not brought up in
this community" and,the prosecutor argued, it was therefore not unusual that he does not know
the names of all his cousins, uncles and brothers.
                                                 22
fabricate a story" he would have "chosen an alibi placing him in another borough" instead of

only a block away. Id at 1(28

       2     The First §440.10 Ruling

       By written decision dated May 1,2015 ("First 440 Dec.")the court addressed each

branch ofthe claim separately.

       The court rejected the claim that counsel was not ineffective for failing to investigate and

present an alibi defense. Noting that counsel had given consideration to the issue by filing a

notice of alibi defense,s^ C.P.L. §250.20(1), and by speaking with one ofthe potential

witnesses, the court concluded that the decision ultimately not to put on the defense "must be

viewed as a strateg[y]... that was more than reasonable under the circumstances." First 440

Dec. at 8. The court reasoned:


       Although the proposed alibi witnesses would have testified that they were in the
       park working out with [petitioner] at around the time of the shooting, the location
       ofthe park in relation to the crime scene, approximately one block away... would
       have squarely placed [petitioner] in the vicinity ofthe crime scene and would
       have served more to corroborate the eyewitness testimony than support an alibi
       defense. Id.

       The court further reasoned that the alibi witnesses "could also have corroborated" that

petitioner's "street name" was C-Lo," which "could have strengthened the People's case." Id In

sum,the court concluded that in light ofthe "youth ofthe identifying witness" in a "one witness

case," the state's case "was relatively weak" and the election not to call the alibi witnesses was a

sound strategic decision not to bolster it. Id at 9.

       The court did not reach the merits ofthe specific claim that counsel's cross-examination

of Carlmique was inadequate, concluding instead that it was a record-based claim that should
have been raised on direct appeal. Id. at 8.


                                                 23
       The court further found that counsel provided meaningful representation under New York

standards and that his performance was objectively reasonable under Strickland because he "was

prepared, amply familiar with the case factually and legally." Id at 7. The court found that

counsel "pursued a legitimate trial strategy of creating reasonable doubt... by highlighting

consistencies in the child eyewitness's testimony" and by challenging the reliability of his

identification "given his youth." Id Counsel also gave a strong summation. Id

       The court also rejected petitioner's actual innocence claim.        generallv People v.

Hamilton. 115 A.D.3d 12(2d Dep't 2014)(a freestanding claim of actual innocence is a

cognizable ground to vacate ajudgment ofconviction pursuant to GPL 440.10(1)(h); standard is

clear and convincing evidence that, inter alia, was discovered after trial). The court concluded

both that the alibi witness statements did not establish petitioner's innocence and that, in any

event, they were known at the time of trial. Id. at 9.

       Finally, on the right to testify branch ofthe ineffectiveness claim, the court noted that the

state, in opposing the motion, reported that it had discussed the claim with petitioner's trial

counsel but did not submit an affirmation from counsel addressing the claims. The court

therefore ordered a hearing and appointed counsel.

       3.    The Evidentiary Hearing

       The evidentiary hearing on petitioner's claim that counsel failed to advise him that he had

the right to decide whether to testify at trial was held on July 15 and August 6,2015.

       Counsel testified that at the time he represented petitioner, he had been a criminal defense

attorney for 14 years. During that time he handled thousands ofcases and tried more than 100.

Before his defense work, he was a prosecutor at the Brooklyn District Attorney's Office and tried

approximately 30 cases there. Accordingly, he knew "absolutely" that it was a defendant's right
                                                 24
to decide whether to testify and that it was his duty to so advise his clients, and it was his regular

practice to do so. 440 Hearing Tr. at 10-11. Counsel testified repeatedly, in response to several

variations ofthe question through direct, cross, redirect, re-cross and direct inquiry by the court,

that he would not prevent a client from testifying ifthe client chose to do so even if was against

the client's best interest.


        With respect to his representation of petitioner, counsel recalled having had many

discussions with him, almost daily, in the courtroom, in the cells in the courthouse, and at Rikers

Island. Id at 5,46. Counsel further testified, however,that he had no specific recollection of

any conversations with petitioner about whether he would testify. The pertinent testimony is as

follows:


                Q.      Do you recall whether [petitioner's] right to testify was discussed?
                A.      I don't recall.
                Q.      Do you recall whether the issue of him testifying or not testifying
                        was discussed?
                A.      I don't remember that.
                Q.      Do you recall that after the People rested there was a discussion in
                        the back between you and [petitioner]?
                A.      I can't say for certain that there was a discussion in the back with
                        [petitioner] concerning testimony.
                Q.      ... And do you have any specific recollections as to whether you
                        advised Mr. Whitlock that it was his decision whether to testify?
                A.      I really don't and I have read the transcript over, and that doesn't
                        help my recollection. Id at 5-6.

        Counsel's asserted lack of recall was unwavering. For example, when asked "if

ultimately the defendant decided not to follow your advice and testify, would you prevent him

from doing so," counsel replied,"No,I could never do that." The next question was,"And did

you do that in connection with this case" and counsel replied,"I don't recall ever having a
conversation with [petitioner] concerning testimony." Id. at 11.

        The following occurred during re-cross:

                                                  25
               Q.      Let's just be clear. It is your testimony here today that you have
                       no recollection whatsoever about this issue about the defendant
                       testifying in this case?
               A.      I have no recollection at all, and the transcript does not assist in
                       any way...My file doesn't indicate anything, and the transcript
                       doesn't indicate anything, and my memory doesn't indicate
                       anything. Id. at 44.


       Counsel also testified that in the approximately 100 criminal cases he tried before

representing petitioner, approximately ten percent of his clients testified. Id He also concurred

with the proposition that,"at the conclusion ofthe People's case...[he] would have a practice of

discussing...the quality ofthe evidence that the jury has [sic] hearing in determining whether or

not it is a good idea [for the defendant] to testify." Id He further agreed that that was the

practice he "would have engaged in in those hundred trials including the ten percent where

defendants testify." Id He further testified:"but there was a deviation in this case ...from

normal practice." Id The deviation was that,"usually the judge and [he] will have a discussion

on the record concerning the defendant testifying, and very often the judge will actually look

over to a defendant and say, is this your choice? Do you wish to testify? Not only ask me but ask

the defendant. I have read the transcript and there was no discussion between me. Judge

Hanophy and [petitioner]." Id_ at 45.

       Finally, when asked if he could think of anything that would have caused him to vary

from his usual practices, LaPaurie said,"I have asked myselfthat question, and I do wonder if I

had a memory issue during this trial." Id. at 28. He explained that "[a]nywhere from three to

nine months" before the trial, after a tick bite, he contracted Lyme's Disease and Rocky

Mountain Spotted Fever. He spent ten days in intensive care, had two blood transfusions,"and

later on learned that the effects ofthat potentially are memory." Id Nevertheless, counsel

                                                 26
testified that upon thorough review ofthe trial transcript that he did not believe the prior illness

impaired his ability to represent petitioner. Id at 29. He responded "absolutely" when asked

whether he was able to conduct pre-trial hearings, deliver an opening, examine witnesses and so

forth. Id.

       Turning to the C.P.L. § 330.30 motion to set aside the verdict that he prepared, which did

not include denial ofthe right to testify as a ground for relief, counsel confirmed that he had

discussed the motion with petitioner and that petitioner did not complain at that time that he had

been denied his right to testify nor ask that the motion raise a claim to that effect. Counsel added

that if petitioner had brought up the matter then he "absolutely" would have raised the claim. Id.

at 32-35.'^

       Petitioner, for his part, testified to having specific recollections of conversations with

counsel about his testifying at trial. Of note:

        Q.     ... you and Mr. LaFaurie discussed the case frequently?
        A.     Yes, we did.
        Q.     And did the subject of your testifying at trial ever come up during those
               discussions?
        A.     Yes,they did.
        Q.     At Riker's Island, he explained to me that he wanted me to bring out the...
               reputation ofthe neighborhood...and also...testify at the Rodriguez
               hearing so that I could be prepared for the testimony at trial.



  The 440 hearing occurred more than 8 years after the trial, and counsel acknowledged that he
had only limited recall ofsome of the other junctures where the possibility of petitioner
eventually testifying at trial was in the mix,such as at the Sandoval and Rodriguez hearings.
Counsel reviewed the applicable transcripts to refresh his recollection and acknowledged at the
Sandoval hearing that some of his arguments anticipated the possibility of petitioner later
testifying at trial but did not recall whether his remarks at the time were strategic or factual. At
the 440 hearing, counsel recalled only that the Sandoval ruling was generally unfavorable but not
the specifics. Inter alia, the Sandoval ruling permitted the state to cross-examine petitioner about
the facts underlying his 1995 attempted robbery conviction(based upon a guilty plea) which
included petitioner holding a gim to a victim's head while demanding money.
                                                  27
       Q.      ...did you have an opinion concerning whether you wanted to testify at
                trial?
       A.       Yes,I did. We both agreed that it would be a good thing to do.

440 Hearing Tr. 2:8.^^

       As to why he ultimately did not testify at trial, petitioner testified,"[b]ecause Mr.

LaFaurie told me that he didn't—he didn't believe that I should." Id. at 9. He then testified:

       Q.       And did the subject ever come up of whose decision it was whether or not
                you should testify?
       A.       He never—he never addressed that. He Just said that he wouldn't allow
                me to do that. When I said why, why would you not want to produce me
                or the alibi witnesses, he said I can't let you do that. He explained that the
                People's case was weak. He said that it was a[n] 80 percent chance of a
                favorable verdict and he made his way back to the courtroom. He never
                gave me the opportimity to even, I don't know, he just shut down.
        Q.      And did you insist on testifying in spite ofthe fact that he didn't want to
                put you on?
        A.      Yes,I did.
        Q.      And what happened at that point?
        A.      He made his way back to the courtroom. He explained [again, that the
                case was weak] and I expressed to him again that I would like to
                testify...and his made his way back to the courtroom. Id at 8-9.

        Petitioner confirmed, however,that even "at this stage oftime," he "still had faith" in his

attomey. Id

        The prosecution's cross-examination explored, inter alia, the moment at the Rodriguez

hearing when counsel rested at the close ofthe prosecution's case, a conversation occurred

between petitioner and counsel, and then petitioner took the stand. Id. at 25-27. Petitioner

reiterated his claim that counsel and he had previously agreed that he would testify. Id As for




"The hearing transcript pagination is not continuous but rebegins for the second day, when
petitioner testified.

  Mr. LaFaurie was the third attomey to represent petitioner in this prosecution. He was hired
because he had previously represented petitioner, successfully, on a parole violation.
                                                  28
the ensuing off-the-record conversation, petitioner testified: "it wasn't me really saying that I

wanted to testify" but was "basically refreshing his memory" as to their prior agreement that he

would testify. Id. at 26-27.

        With respect to the Sandoval hearing and ruling, petitioner testified to an easy

recollection ofthe ruling and the crimes about which he could be cross-examined but was

initially evasive with respect to whether the risks ofthe jury hearing this information was

something he discussed with counsel. Id at 28-29. He acknowledged, however,that, if he had

testified, he could have been cross-examined about at least the attempted robbery and a parole

violation. Likewise, he also understood that if he testified and denied using the name C-Lo the

prosecution would be allowed to call police officers involved in three previous arrests in which

he had used that nickname. Id at 30-31. He testified, however,that he "didn't have to discuss"

these matters with counsel "because the prosecutor mentioned [it] in open court." Id at 31-32.

Similarly, he confirmed that at the Rodriguez hearing he testified that he was "around the comer'

from the homicide at the time it occurred, id at 33, and then testified that counsel "never"

discussed with him the risk oftestifying to that effect at trial. Id at 34.

        Finally, petitioner confirmed that, as he had attested in his motion papers, he would have

pled guilty if he had known that counsel was not going to present the alibi defense or put him on

the stand. Id at 35. He clarified that he would have pled guilty but,"wouldn't have admitted

any guilt because I am not guilty." Id at 36.

        4. The Post-Hearing 440 Decision

        In a 19-page credibility-based decision the 440 court found that,"[petitioner] has failed
to establish by a preponderance ofthe evidence at the hearing that counsel failed to inform him

that the decision to testify was his and that counsel denied him the right to testify when he had
                                                 29
chosen to do so." People v. Whitlock. Ind. No. 3146/2005, slip. op.(Supreme Co. Queens Cty.

February 26,2016)("Second 440 Dec.") at 19. The court "credit[ed]" the testimony ofcounsel

"in all relevant and pertinent aspects," id. at 4, but did "not credit[]" the portions of petitioner's

testimony that were "inconsistent with [counsel's] testimony, the pretrial hearing and trial record

and relevant to the issues that the [cjourt must decide." Id The court found petitioner's

testimony credible only "to the extent it is consistent with counsel's testimony, the pretrial

hearing and trial record, common sense and experience." Id.

        The court noted counsel's experience and his knowledge of his duties as defense counsel

with respect to the issue of a client testifying in "find[ing] that there is no reason to presume that

he did not fulfill his duty with respect to informing [petitioner] of his right and decision to

testify, simply because he does not have a specific recollection ofthe conversations many years

later." Id at 15. The court further found that "the surrounding circumstances and occurrences

on the record support the presumption that[counsel's representation of[petitioner] conformed

to his general practice... with respect to informing him that the decision to testify was his," id,

and that the record suggested "no reason for counsel not to inform [petitioner] of what[counsel]

knew was his right to make the decision whether or not to testify." Id. at 16.

        As for petitioner's testimony, the court explained that it found much of it suspect in part

because petitioner was an interested witness and in part because of his prior criminal record, but
the principal reasons was petitioner's "patently false testimony" at the Rodriguez hearing

denying that he ever used the name C-Lo. Id at 18. In the court's view, this "demonstrated

[petitioner's] willingness to take an oath and make statements that are not true when he believes

it will be or could be beneficial to him." Id




                                                   30
       The court concluded that, "it is clear" that counsel would have "advised [petitioner] not

to testify" for the reasons detailed in the testimony (the damage of admitting he was a block

away,exposing himself to cross-examination on his use of the name C-Lo), and further

concluded that "it is more credible that [petitioner], who admitted that he trusted [counsel] and

had faith     followed counsel's advice and made the ultimate decision not to testify" himself.

Id. at 17-18(emphasis added).

B.     Analysis

       1. Controlling Standards for Ineffective Assistance of Counsel Claims

       Under long-established standards, to show that he was denied his Sixth Amendment right

to the effective assistance ofcounsel, petitioner bears the considerable burden ofshowing that

"counsel's representation fell below an objective standard of reasonableness," Strickland v.

Washington.466 U.S.668,688(1984), and that "there is a reasonable probability that, but for

counsel's unprofessional errors, the result ofthe proceeding would have been different." Id. at

694. On the deficiency prong,"the[]inquiry must be whether counsel's assistance was

reasonable considering all the circumstances." Id. at 688. The "court deciding an actual

ineffectiveness claim mustjudge the reasonableness of counsel's challenged conduct on the facts

ofthe particular case, viewed as ofthe time ofcounsel's conduct" and "must[]determine

whether the [challenged actions or decisions] were outside the wide range of professionally

competent assistance." Id. at 690.

       To prevail on an ineffectiveness claim that the state court has rejected on the merits, a



  Without furnishing a complete citation, the briefs report that petitioner sought leave to appeal
the denial of his 440 motion and that that application was denied by the Second Department on
or about April 1, 2017.
                                                31
petitioner must show that "the state court applied Strickland to the facts of his case in an

objectively unreasonable manner." Woodford v. Visciotti. 537 U.S. 19, 25(2002). This is a

formidable burden: while "[sjurmounting Strickland's high bar is never an easy task," Padilla v.

Kentuckv. 559 U.S. 356(2010),"[e]stablishing that a state court's application of Strickland was

unreasonable under §2254(d)is all the more difficult [because][t]he standards created by

Strickland and §2254(d) are both highly deferential, and when the two apply in tandem,review is

doubly so." Harrington v. Richter. 562 U.S. 86,105(2011)(internal quotation and citation

omitted)(emphasis added). See also Cullen v. Pinholster. 563 U.S. 170,190(2011)("review of

[state court]'s decision is ... doubly deferential[because][w]e take a highly deferential look at

counsel's performance [under Strickland! through the deferential lens of §2254(d)")(internal

quotations and citations omitted)(emphasis added).

       The Strickland standard, the Supreme Court has reminded district courts, is "a general

one" and, therefore, the "range of reasonable applications is substantial." Harrington,562 U.S.

at 105. Further,"habeas courts must guard against the danger of equating unreasonableness

under Strickland with unreasonableness under § 2254(d)." Id. The difference is crucial:"[w]hen

§2254(d) applies, the question is not whether counsel's actions were reasonable. The question is
whether there is any reasonable argument that counsel satisfied Strickland's deferential

standards." Id.(emphasis added). See also Pinholster. 563 U.S. at 196(attorney need not state his
reasons; rather, the court must "affirmatively entertain the range of possible reasons[]counsel

may have had for proceeding as [he] did")(internal quotation marks omitted); Greiner v. Wells,
417 F.3d 305,320(2d Cir. 2005)(court must"look for legitimate justifications for [counsel's]
conduct, including justifications transparent on the record and justifications offered by counsel").


                                                 32
       With respect to each branch of petitioner's ineffective assistance ofcounsel claim, the

question for this habeas Court is whether anything in the record or the extensive briefing

suggests a basis for declining to afford the state court decision the doubled degree of deference

the Supreme Court requires.        Harrington. 562 U.S. at 105 ("[e]stablishing that a state court's

application of Strickland was unreasonable under §2254(d) is all the more difficult [because]

[t]he standards created by Strickland and §2254(d) are both highly deferential, and when the two

apply in tandem,review is doubly so")(internal quotation and citation omitted)(emphasis

added); Cullen. 563 U.S. at 190("review of[state courtj's decision is ... doubly deferential

[because][w]e take a highly deferential look at counsel's performance [under Strickland]

through the deferential lens of §2254(d)")(internal quotations and citations omitted)(emphasis

added).

       2. Discussion


       Applying the foregoing standards, the Court finds that the state court did not

unreasonably apply Strickland when it concluded that counsel's decision to forego the alibi

defense was a sound strategy. With Carlmique as the only witness identifying petitioner as "C-

Lo" and placing him at the crime scene, it was unquestionably a sound strategy for counsel to

choose not to put on the stand two witnesses who would have strengthened the state's case by

placing petitioner within a block ofthe homicide at the time it occurred and by likely confirming
(through cross-examination)that petitioner's street name was C-Lo. See, e.g., Greiner v. Wells,
417 F.3d305,323(2d Cir. 2005)(reviewing court "will not normally fault counsel for foregoing

a potentially fruitful course of conduct if that choice also entails a significant potential




                                                  33
downside")(internal quotation and citation omitted). A fortiori^ petitioner cannot show that

counsel's choice prejudiced him.^®

       Second, this Court cannot even reach the merits of the claim that counsel failed to

adequately cross-examine Carlmique, which the state court rejected as unpreserved. New York's

preservation requirement is an independent and adequate state law ground, Richardson v.

Greene.497 F. 3d 212, 217-18(2d Cir. 2007), which renders the claim procedurally defaulted, or

barred. Coleman v. Thompson. 501 U.S. 722, 729(1991). Because petitioner has not addressed

even the first half of the "cause and prejudice" required to lift the bar, the claim remains

defaulted. S^supra at note 13. In any event, this branch of petitioner's ineffectiveness claim

would clearly fail the deficient performance prong of Strickland. Opting to keep the cross of

Carlmique short, to avoid appearing to bully the young boy and thereby antagonizing the jury, is

unquestionably strategic rather than deficient. S^ e^g. Romero v. United States. 2017 WL

4516819(S.D.N.Y. 2017)(cross-examination "is generally a matter of trial strategy; as a result,

it is virtually unchallengeable unless there is no strategic or tactical justification for the course

taken")(internal quotation and citation omitted)(collecting additional authorities).

        Finally, with respect to the branch alleging that counsel failed to advise petitioner that he

had the right to decide whether to testify, the hearing court's findings, including its credibility

assessments, are findings offact entitled to a presumption ofcorrectness and can be disturbed

only by clear and convincing evidence to the contrary. See supra at p. 16 (citing authorities).




  The state court's rejection of petitioner's freestanding actual innocence claim requires no
further discussion because the Supreme Court has not yet recognized such claims as a basis for
habeas relief. S^ McOuiggin v. Perkins. 569 U.S. 383, 392(2013).

                                                   34
Petitioner has not met, and on this record could not meet, these formidable burdens for disturbing

the state court's ruling.

        As this Court's summary of the hearing evidence plainly shows,there was a reasonable

basis for the hearing court's decision to credit petitioner's counsel and to discredit key portions

of petitioner's testimony. Counsel clearly knew that whether to testify was a defendant's

decision to make and that it was his duty to so advise his client, and there was no reason not to

credit his testimony that it was his general practice to discharge that duty and not to override a

client's genuine desire to testify. Counsel's inability to recall specific conversations on this

subject in petitioner's case does not undermine the importance of his general-practice testimony.

To the contrary, it reflects the appropriate caution one might expect from an attorney under oath,

particularly where, as here:(i) the specific conversations occurred more than eight years earlier;

(ii) the case was one of more than one hundred criminal matters he had taken to trial; and (iii) in

contrast to counsel's ordinary experience, the relevant exchanges among counsel, the defendant

£ind the court did not occur on the record. It was not unreasonable therefore for the hearing court

to rely on counsel's general-practice testimony. See, e.g.. Carrion v. Smith.549 F.3d 583,590

(2d Cir. 2008)(court could rely on attorney's testimony about "established practice" given the

passage oftime; notes that evidence of habit permissible under the Federal Rules of Evidence);

In short, as the Second Circuit recognized,"[t]ime inevitably fogs the memory of busy attorneys.

That inevitability does not reverse the Strickland presumption ofeffective performance."

Greiner. 417 F.3d at 326.^' The hearing court's determination that it was petitioner who made




  Counsel's election to volunteer information about his medical condition and its possible effect
on his memory also speaks positively to the question of his credibility.
                                                 35
the decision not to testify—^by agreeing to follow his trusted attorney's advice—^therefore stands.

       The hearing court's determination that much of petitioner's testimony was not credible is

likewise reasonable and presumed correct under the cited authorities. As the hearing court noted,

the record amply documents petitioner's willingness to lie, from the pre-trial stage(when

testifying at the Rodriguez hearing)through his final remarks to the Court moments before

sentence was imposed. Additionally, much of petitioner's hearing testimony simply does not

ring true, such as his assertions that he never discussed with his attorney the impact ofthe

Sandoval ruling on the decision to testify, and that he would have pled guilty but without

admitting his guilt if he had known that neither he nor the alibi witnesses would testify.

       Finally, even assuming that counsel had rendered deficient performance by failing to

advise petitioner that whether to testify was his decision to make,this branch ofthe claim would

still not provide a basis for habeas relief because petitioner could not establish Strickland

prejudice or that any error was not harmless.       generallv Yannai v. United States. 346 P.

Supp.Sd 336(E.D.N.Y. 2018)(Korman,J.)(concluding, after thorough review of Supreme Court

case law, that when denial ofthe right to testify is raised in an ineffectiveness claim on collateral

review,the presumption of prejudice that attaches to denial of"structural right" does not apply;

instead, petitioner must show likely prejudice.). To the contrary, had petitioner testified, he

would likely have strengthened the state's weak, one-eyewitness case by placing himself only a
block away from the scene of the crime and by exposing himselfto cross-examination or a

rebuttal case that would place before the jury documentary proofthat he had used the nickname
C-Lo during three previous arrests.




                                                 36
                                         CONCLUSION


       To be sure, a case ofthe nature recounted here, culminating in a sentence of25 years to

life, is discomfiting to a reviewing court. Nevertheless, the formidable standards for disturbing

the state court's adjudication of petitioner's constitutional claims have plainly not been met.

Therefore,for all the reasons discussed, the application of petitioner Corey D. Whitlock for relief

under 28 U.S.C. § 2254 is denied in its entirety. Further, because Whitlock has not"made a

substantial showing ofthe denial ofa constitutional right," 28 U.S.C. § 2253(c)(2), a certificate

of appealability will not issue.

SO ORDERED.


Dated: Brooklyn, New York
        August     2019

                                                             s/ Raymond J Dearie
                                                             Ri^MOND y)EARIE
                                                             United StateS:i5istrict Judge




                                                 37
